 

Exhibit 10.1

FIRST AMENDMENT TO

SUBLEASE AGREEMENT

 

This FIRST AMENDMENT TO SUBLEASE AGREEMENT (this “Amendment”) is made and
entered into effective as of May 16, 2019 (the “Effective Date”), by and between
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY (“Sublandlord”) and Molecular
Templates, Inc., (“Subtenant”).

r e c i t a l s:

A.Sublandlord and Subtenant entered into that certain Sublease Agreement dated
effective as of January 23, 2019 (the “Sublease”), pursuant to which Sublandlord
leased 57,085 rentable square feet located in the building (the “Building”)
commonly known as 8900 Amberglen Blvd., Austin, Texas.  Sublandlord and
Subtenant now desire to amend the Sublease in accordance with the terms and
provisions of this Amendment.

 

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.

At the request of Sublandlord, Subtenant has agreed to complete, in the
Premises, the HVAC and full height wall work (collectively, the “Additional
Proposed Work”) as generally depicted on Exhibit A and the Plans attached
thereto.

 

Sublandlord shall reimburse Subtenant for reasonable and customary costs
incurred by Subtenant in connection with the performance of the Additional
Proposed Work.  Such cost for the Additional Proposed Work is estimated in good
faith in a Not to Exceed amount of $250,000.  Prior to commencement of the
Additional Proposed Work, Subtenant shall deliver the proposed contract price
for the Additional Proposed Work as determined by Subtenant’s General
Contractor, and Sublandlord shall have the right to review and approve such cost
before work proceeds.  In the event Sublandlord objects to the proposed contract
price for the Additional Proposed Work, Sublandlord shall provide written notice
to Subtenant within three (3) business days of its receipt of the same.  Such
notice shall contain specific objections.  Thereafter Sublandlord shall
negotiate in good faith with Subtenant’s General Contractor to reach agreement
on the contract price.  If Sublandlord is unable to reach agreement with the
General Contractor on the contract price within 5 business days of Subtenant’s
receipt of Sublandlord’s notice of objection, Subtenant shall have no obligation
to perform the Additional Proposed Work. If Sublandlord does not timely object
to the proposed contract price, Sublandlord’s approval of the same shall be
deemed given.  The parties acknowledge and agree that Subtenant has agreed to
perform the Additional Proposed Work at Sublandlord’s cost and expense as an
accommodation to Sublandlord.  Accordingly, notwithstanding anything to the
contrary set forth herein, Sublandlord shall be responsible for all costs and
expenses incurred by Subtenant in connection with the Additional Proposed Work
even if the same exceeds the agreed upon contract price provided such additional
costs are payable in accordance with the terms of Subtenant’s contract with the
General Contractor.

 

 

 

--------------------------------------------------------------------------------

 

Sublandlord shall reimburse the Subtenant within thirty (30) days of substantial
completion of the Additional Work.  The Additional Work shall be deemed
substantially complete .when the Additional Work has been completed (as
determined by Subtenant’s architect) except for minor punch list items..

 

 

2.

As part of this Amendment, Rules and Regulations is also attached as Exhibit B.

 

3.

Defined Terms.  All capitalized terms when used herein shall have the same
meanings given such terms in the Sublease unless expressly superseded by the
terms of this Amendment.

 

4.

Authority.  Each person signing this Amendment on behalf of a party hereby
represents to the other party that he/she has the requisite authority to do so
and the authority and power to bind the party on whose behalf such person has
signed.

 

5.

Counterparts; Electronic Signatures.  This Amendment may be executed in separate
counterparts, each of which shall be an original and all of which when taken
together shall constitute one and the same instrument.  Further, this Amendment
may be executed by facsimile or by portable document format (.pdf) signature,
such that execution of this Amendment by facsimile or by portable document
format (.pdf) signature shall be deemed effective for all purposes.

 

6.

Captions.  The captions of this Amendment are for convenience and reference
only, and are not a part of this Amendment, and in no way amplify, define, limit
or describe the scope or intent of this Amendment, nor in any way affect this
Amendment.

 

7.

Full Force and Effect.  The Sublease, as amended hereby, shall be and remain in
full force and effect and is hereby ratified and confirmed by Sublandlord and
Subtenant.  To the extent any of the terms and provisions of the Sublease are
inconsistent with the terms and provisions of this Amendment, the terms and
provisions of this Amendment shall govern and control.

 

8.

Final Agreement. Neither this Amendment nor any provision hereof may be waived,
modified, amended, discharged or terminated except by an instrument in writing
signed by the party against which the enforcement of such waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in such instrument.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their duly authorized representatives as of the date first above written.

 

SUBLANDLORD: State Farm Mutual Automobile Insurance Company

 

By:

 

Name:

 

Title:

 

 

SUBTENANT:  Molecular Templates, Inc.

 

By:

 

Name:

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A – HVAC Specifications

 

Either a Trane Voyager or THD model, (down or horizontal flow), Package Cooling
Rooftop unit (RTU) sized to meet your specific needs would be
acceptable.  Similar units from Carrier, York, or McQuay are acceptable
alternatives.

The new unit will connect to the existing variable air flow supply system
(supply duct and return duct) already installed in the space.  The unit should
be factory assembled, internally wired, fully charged with R-410A and compressor
oil, and 100 percent run tested to check  cooling operation, fan and blower
rotation and control sequence, before leaving the factory.  Wiring internal to
the unit shall be colored and numbered for simplified identification, and units
should be UL listed and labeled.

The new unit should be in compliance with all construction, ventilation, and
energy codes applicable such as ARI, ASHRAE, NFPA, UL, ASTM, SMACNA, OSHA, NEC,
etc. and should be identified in the specification.

The following are some options/features I typically like to make sure are
included in the specification that is being sent out for State Farm facilities.
I know your specification will be more in-depth, I just wanted to include these
items to give you a general idea of what we typically request.

 

o

Completely weatherproof formed and reinforced double-wall insulated panels,
fabricated with access doors and removable panels for service.  Galvanized steel
with factory-painted finish, with pitched roof panels and knockouts with grommet
seals for electrical and piping connections and lifting lugs.  Provide access
doors and condensate drain pans with drain line minimum connection size, with
trap and indirect connection to nearest roof drain or area drain.

 

o

Filters should be mounted in galvanized frames integral within unit casing and
accessible via hinged access panels equipped with stainless steel clips and
latching hardware.  2 inched pleated filter up to MERV 13.

 

o

The BACnet communication interface allows the unit to communicate directly with
a generic open protocol BACnet MS/TP Network (the existing JCI metsys building
management system).

 

o

The unit should have two refrigerant circuits.  Hermetic, scroll, suction gas
cooled compressors should be mounted on vibration isolators; with internal
overcurrent and high-temperature protection, internal pressure relief, crankcase
heater, and automatic capacity reduction equipment, with provisions for unloaded
start, with all specific refrigeration specialties.

 

o

Outdoor air damper should be linked damper blades, for 0 to 100 percent outdoor
air, fully modulating, with motorized damper filter.  Outdoor- and Return air
mixing dampers should be low leakage type, parallel or opposed-blade
galvanized-steel dampers, with seals and mechanically fastened to cadmium plated
for galvanized-steel operating rod in reinforced cabinet.  Connect operating
rods with common linkage and interconnect linkages so dampers operate
simultaneously.

 

o

Provide for single connection of power to unit with unit-mounted non-fused
disconnect switch accessible from outside unit and control-circuit transformer
with built-in overcurrent protection.

 

o

Economizer option if desired

 

o

Carbon Dioxide Senor and operation if desired

 

o

Install unit level on roof curbs.  Coordinate all penetrations, flashing, and
structural support with anchor bolts and install all necessary wind restraints
according to manufacturer’s instruction.

 

o

Duct installation and connection shall be specified in the duct section, and at
least cover the how ducts terminate at roof curb, how much roof decking is
removed for new supply and return ducts, how the supply and return duct connects
to the new unit.

 

o

Normal / Typical manufacturer warranty and operational and maintenance data
provided (parts listing, emergency manual, operation manual, and maintenance
manual.

 

 

--------------------------------------------------------------------------------

 

Exhibit B - Rules and Regulations

 

 

1.

The sidewalks, and public portions of the Building, such as entrances, passages,
courts, elevators, vestibules, stairways, corridors or halls, and the streets,
alleys or ways surrounding or in the vicinity of the Building shall not be
obstructed, even temporarily, or encumbered by Subtenant or used for any purpose
other than ingress and egress to and from the Premises.

 

2.

Windows, heating, ventilating and air conditioning vents and doors that reflect
or admit light and air into the halls, passageways or other public places in the
building shall not be covered obstructed by Subtenant, nor shall any bottles,
parcels, or other articles be placed on the window sills.

 

3.

All articles and the arrangement style, color and general appearance thereof, in
the interior of the Premises that will be visible from the exterior  including,
without limitation, window displays, advertising matter, signs, merchandise,
furniture, and store fixtures, shall be subject to Sublandlord’s approval.

 

4.

Subtenant shall abide by no-smoking restrictions in all areas of the Building
and Property.

 

5.

Neither Subtenant nor its employees, guests and invitees are permitted to bring
any firearms or any other item classified as a dangerous weapon onto the
Property.

 

6.

No bicycles, vehicles, or animals of any kind, except service animals, shall be
brought into or kept in or about the Premises, but Subtenant shall have the
right, at Subtenant's expense, to install bike racks on the Properly outside of
the Building in a number, type and location approved by Sublandlord (such
approval not to be unreasonably withheld, conditioned or delayed). No cooking
shall be allowed by Subtenant in the Premises except in conformity to law and
then only in a microwave located in the break room, if any, as set forth in
Subtenant's layout, which is to be primarily used by Subtenant's employees for
heating beverages and light snacks. Subtenant may have a dishwasher in the break
room for use by Subtenant's employees. Subtenant shall not cause or permit any
unusual or objectionable odors to be produced upon or permeate from the
Premises.

 

7.

No additional locks or bolts or access card readers or scanners of any kind
shall be placed upon any of the doors or windows by Subtenant, nor shall any
changes be made in existing locks or• the mechanism thereof, without the prior
written approval of Sublandlord and unless and until a duplicate key or access
card is delivered to Sublandlord. Subtenant shall, upon the termination of its
tenancy, return to Sublandlord all keys and access cards of stores, offices and
toilet rooms, either furnished to, or otherwise procured by, Subtenant, and in
tile event of the loss of any keys or access cards so furnished, Subtenant shall
pay to Sublandlord the cost thereof; provided that if Subtenant paid for any
access cards on or prior to delivery thereof to Subtenant, then Subtenant shall
not be obligated to return such access cards to Sublandlord as long as the
access control system is easily programmable at little or no cost to preclude
access with such cards.

 

8.

Subtenant shall not overload any floor. Subtenant shall obtain Sublandlord's
consent before bringing any safes, freight, furniture, or bulky articles into
the Building and Sublandlord can specify to Subtenant the location for the
placement of such articles. All removals or the carrying out of any safes,
freight, furniture, or bulky matter of any description must take place during
the hours which Sublandlord or its agent may determine from time to time.
Sublandlord reserves the right to inspect all freight to be brought into the
Building and to exclude from the Building all freight which violates any of
these Rules and Regulations or the Sublease of which these Rules and Regulations
are a part.

 

9.

Canvassing, soliciting, and peddling in the Building are prohibited and
Subtenant shall cooperate to prevent the same.

 

10.

Sublandlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety, care
and cleanliness of the Building, and for the preservation of good order therein.
Such other Rules and Regulations shall be effective upon written notification of
Subtenant.

 

 